





Exhibit 10.5
Lockheed Martin Corporation
6801 Rockledge Drive Bethesda, MD 20817
Telephone 301 897 6000
lockheed.jpg [lockheed.jpg]
March 12, 2020


James D. Taiclet, Jr.


Dear Jim,


On behalf of the Board of Directors, we are pleased to offer you the position of
President and Chief Executive Officer located in Bethesda, MD.


Your initial base salary will be $1,700,000 per year. As you know, the salary of
the CEO is reviewed annually by the Board of Directors. You will be paid on a
weekly basis, with one week in arrears.


Your annual incentive target opportunity under the company’s Management
Incentive Compensation Plan (MICP) will be 175% of your base salary for 2020,
which will be pro-rated based on your start date. Payouts are generally made in
March following the performance year and range from 0-200% of your target
opportunity based on performance results relative to pre-established goals. All
payouts are subject to review and approval by the Board of Directors. You must
be employed through the end of the year to receive a payout.


You will be nominated for an annual long-term incentive (LTI) award of
$14,000,000 for 2020. The award will be allocated 50% in Performance Stock Units
(PSUs), 30% in Restricted Stock Units (RSUs) and 20% in the cash-based Long-Term
Incentive Performance award (LTIP). The RSUs if granted will cliff vest 100%
three years from the date of grant while the vesting of the PSUs and LTIP if
granted will vest in February 2023 based on company performance at the end of
the three-year vesting period (2020-2022) relative to the three-year performance
goals that were set in February 2020. Additionally, you will be nominated to
receive a one-time special LTI grant of RSUs to offset forfeiture of unvested
incentive awards from your current employer, to be determined following your
retirement. These awards are subject to review and approval by the Corporation’s
Management Development and Compensation Committee.


Since this position will require you to relocate, you will also be entitled to
relocation benefits under our applicable relocation policy, a copy of which will
be provided to you. You will also be entitled to participate in the company’s
savings plan with a 401(k) feature, as well as a non-qualified supplemental
savings plan, and other health and welfare benefits available to salaried
employees. Lockheed Martin reserves the right to amend or to terminate its
benefits plans at any time.


While we are confident that we will have a satisfactory employment relationship,
Lockheed Martin is an at-will employer and you will serve at the discretion of
the Board of Directors.  This means that either you or Lockheed Martin may end
the employment relationship for any or no reason and without advance notice. If
this offer is acceptable, please sign below.


We are very pleased to make this offer and look forward to a bright future
together.


Sincerely,


/s/ Daniel F. Akerson


Daniel F. Akerson
Offer Acceptance:




/s/ James D. Taiclet, Jr.
_____________________________
James D. Taiclet, Jr.


